Mr. Justice Waterman delivered the opinion of the Court. Appellants are not, as is contended by them, required by the decree of the court to violate any trusts imposed upon them by the will of George Leslie. They are required to carry out an obligation imposed upon them by their agreement made after the death of the testator, which agreement is not repugnant to the will, but rather in aid of the intent and purpose thereof. As a rule, although legatees are not entitled to receive the legacies before the day of payment arrives, yet they are entitled to have a sufficient sum set apart to pay the legacy when it becomes due. 2 Williams on Executors, 1399. In cases of pecuniary legacies, due and payable at a future day (whether contingent or otherwise), courts of equity will compel the executor to give security for the due payment thereof; or will order the fund to be paid into court, even if there be not any actual waste, or danger of waste of the estate. Wherever a demand is made out, of assets certainly due, but payable at a future time, the person entitled thereto may come against the executor, to have it secured for his benefit, and set apart in the meantime, that he may not be obliged to pursue these assets through several hands. Story’s Eq. Jurisprudence, Sec. 603; 2 Williams on Executors, 1401; Buckingham v. Morrison, 136 Ill. 447. Legacies, bequests of chattels, and other personal property, courts of equity treat as matters of trust, and the executor as a trustee for the benefit of the legatees. Story’s Eq. Jurisprudence, Sec. 1067; Burnett v. Lester, 52 Ill. 325; Buckingham v. Morrison et al., 136 Ill. 437. The executrix was not a necessary party to the relief sought. There is nothing in the record to show that the executrix had refused to comply on her part, but the bill does affirmatively show that she was unable to comply, because of the acts of appellants in keeping the money and refusing to allow the investment to be made. The decree of the Circuit Court is affirmed.